                                                                     USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
                                                                     DOC#:
 KAREEM NISBETT, individually and on                                 DATE FILED:
 behalf of all other persons similarly situated,

                              Plaintiff,
                                                                       20-CV-10073 (RA)
                         v.                                                  ORDER
 CREDIBLE LABS, INC.,

                              Defendant.



RONNIE ABRAMS, United States District Judge:

         On April 9, 2021, the parties submitted a joint letter informing the Court that they were optimistic

that they would reach a settlement agreement by April 28, 2021, the date on which Defendant’s answer

to the complaint was due. Dkt. 10. In response, the Court adjourned the deadline to file an answer, sine

die, and ordered the parties to submit a joint letter no later than April 28, updating the court on the status

of the settlement discussions. To date, the parties have not done so. Accordingly, no later than May 26,

2021, the parties shall file a joint status update. If the parties do not believe that they will come to a

settlement agreement, they should propose a new due date for Defendant to file an answer or otherwise

respond to the complaint.

SO ORDERED.

Dated:      May 12, 2021
            New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge
